DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4 and 7, in the reply filed on October 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6 have been withdrawn as being directed towards a non-elected invention.
Claim Notes
The status indicator of claim 3 in the claim set filed October 31, 2022 states “currently amended”, however, there are no amendments indicated.  It appears the that status is in error and carried over from the supplemental amendments filed January 28, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/240264 to Takemoto.
NOTE: Mapping is based on the English Machine translation provided by Applicant on August 8, 2022.  
Regarding claims 1-4, Takemoto teaches a treatment agent for a nonwoven fabric comprising a polyoxyalkylene alkyl ether (polyether) in which ethylene oxide and propylene oxide is added to a hydric alcohol (Takemoto, abstract, para 0010, 0015), reading on a polyether compound in which ethylene oxide and propylene oxide are added to an alcohol.  
Regarding the “treatment agent for flame-resistant fiber nonwoven fabric production or for carbon fiber nonwoven fabric production” preamble recited in claim 1, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Since the prior art teaches a substantially similar structure and composition as claimed, and since a treatment for flame-resistant fiber nonwoven production or for carbon fiber nonwoven fabric production does not impute a specific structure absent from the prior art, the invention of Takemoto appears to be capable of the claimed intended use recited.
Regarding claims 2-3, Takemoto teaches a specific embodiment involving 118 moles of ethylene oxide (EO) (~44 g/mole) and 166 moles of propylene oxide (PO) (~58 g/mole)  being added to propylene glycol (~76 g/mol) to form the polyoxyalkylene alkyl ether (Takemoto, p. 3, Table 4, B-9), which equates to a molecular weight of about 14,896 g/ml (mass average molecular weight).  118 moles of EO and 166 moles PO equates to molar ratio in total of EO and PO added in the molecules of about 41.5% by mol EO added and about 58.5% mol PO added.
Regarding claim 4, Takemoto teaches the alcohol being mono to tetravalent alcohol (Takemoto, p. 2), including specifically 2-methyl-2-hydroxymethyl-1,3-propanediol (Id., p. 3), which is an aliphatic alcohol that is trihydric. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub. No. 2019/0360149 to Sakai.
Regarding claim 1, Sakai teaches a nonwoven comprising carbon fiber and thermoplastic resin fiber (carbon fiber nonwoven fabric) comprising a dispersant (treating agent) (Sakai, abstract, para 0001), wherein the  dispersant (treating agent) is attached (adhered thereto) and comprises a copolymer of phenyl glycidyl ether, ethylene oxide and propylene oxide (Id., abstract, para 0039), reading on a polyether compound in which ethylene oxide and propylene oxide are added to an alcohol.  The limitation “polyether compound in which ethylene oxide and propylene oxide are added to an alcohol” is a method limitation and does not determine the patentability of the product, unless the process produces a structural difference in the product formed.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because glycidyl group will react to form ether bond, the same as an alcohol.  Additionally, the “treatment agent for flame-resistant fiber nonwoven fabric production or for carbon fiber nonwoven fabric production” preamble recited in claim 1, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Since the prior art teaches a substantially similar structure and composition as claimed, and since a treatment for flame-resistant fiber nonwoven production or for carbon fiber nonwoven fabric production does not impute a specific structure absent from the prior art, the invention of Sakai appears to be capable of the claimed intended use recited.

Claim Rejections - 35 USC § 103

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/240264 to Takemoto in view of USPN 5,447,991 to Landoni.
NOTE: Mapping is based on the English Machine translation provided by Applicant on August 8, 2022.  
Regarding claim 7, Takemoto teaches a treatment agent for a nonwoven fabric comprising a polyoxyalkylene alkyl ether (polyether) in which ethylene oxide and propylene oxide is added to a hydric alcohol (Takemoto, abstract, para 0010, 0015), reading on a polyether compound in which ethylene oxide and propylene oxide are added to an alcohol.  Takemoto teaches a specific embodiment involving 118 moles of ethylene oxide (EO) (~44 g/mole) and 166 moles of propylene oxide (PO) (~58 g/mole)  being added to propylene glycol (~76 g/mol) to form the polyoxyalkylene alkyl ether (Id., p. 3, Table 4, B-9), which equates to a molecular weight of about 14,896 g/ml (mass average molecular weight).  118 moles of EO and 166 moles PO equates to molar ratio in total of EO and PO added in the molecules of about 41.5% by mol EO added and about 58.5% mol PO added.  Takemoto teaches the nonwoven being a polyolefin nonwoven (Id., abstract) and the treatment being adhered to the fibers (Id., p.1-2, 5).
Takemoto is silent with the nonwoven being a flame-resistant fiber nonwoven.
However, Landoni teaches flame resistant polyolefinic fibers starting with the usual polyolefins such as low, medium and high density polyethylene, polypropylene and copolymer of two or more olefins (Lan, abstract, title, col. 2 lines 60-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the polyolefin nonwoven of Takemoto, wherein the polyolefin fibers are the flame resistant polyolefin fibers of Landoni, motivated by the desire of using conventionally known polyolefinic fiber and the desire to impart flame resistant properties to the nonwoven.  As the nonwoven contains flame resistant polyolefin fibers, the nonwoven is a flame-resistant nonwoven fabric.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0360149 to Sakai, remaining as applied to claim 1 above.
Regarding claim 2 and 7, Sakai teaches a nonwoven comprising carbon fiber and thermoplastic resin fiber (carbon fiber nonwoven fabric) comprising a dispersant (treating agent) (Sakai, abstract, para 0001), wherein the  dispersant (treating agent) is attached (adhered thereto) and comprises a copolymer of phenyl glycidyl ether, ethylene oxide and propylene oxide (Id., abstract, para 0039), reading on a polyether compound in which ethylene oxide and propylene oxide are added to an alcohol.  The limitation “polyether compound in which ethylene oxide and propylene oxide are added to an alcohol” is a method limitation and does not determine the patentability of the product, unless the process produces a structural difference in the product formed.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because glycidyl group will react to form ether bond, the same as an alcohol.  Sakai teaches copolymer (polyether) having an average molecular weight preferably 10,000 to 200,000 (Id., para 0044).  Sakai teaches the thermoplastic fibers being polyetheretherketone (Id., para 0014) and the nonwoven comprising carbon fiber, reading on the nonwoven being a flame-resistant nonwoven fabric.  
While the reference does not specifically teach the claimed range of a mass average molecular weight of 8,000 to 40,000, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the molecular weight, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2006/0003649 to Runge teaches a non-ionic surfactant being the condensation product of ethylene oxide with a hydrophobic polyoxyalkylene base formed by the condensation of propylene oxide with propylene glycol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789